MacKINNON, Circuit Judge
(dissenting):
I would grant the motions to intervene by the Water Conservation Districts under Fed.R.Civ.P. 24(a).1 At argument it was *159admitted that the State has only a general interest while the districts have a specific interest — a proprietary interest — and the litigation admittedly has a different scope insofar as the districts are concerned. The State also argues:
that intervention should be governed by the standards of F.R.Civ.P. 24
Colorado Brief at 5, and that is the equivalent to an admission that the districts’ interest is not “adequately represented” by it. The State of Colorado stresses this point in its brief by arguing:
The point ... is not that intervention is only warranted when the applicant has a more general interest than the existing party, but rather is that representation may not be adequate when the parties have different scopes to their interest, i. e., when their “interests may not coincide.”
Id. at 6 quoting National Resources Defense Council v. Costle, 183 U.S.App.D.C. 11, 19 n. 41, 561 F.2d 904, 912 n. 41 (D.C. Cir. 1977) (emphasis in original).
The facts here leave no doubt that the State and the Districts have different scopes to their interest and that the interests themselves are such that representation by the state alone is inadequate, as foreseen when the Districts and State joined to defend those several interests.
Colorado Brief at 6.
The per curiam opinion attempts to circumvent this admission of a basic fact but does not and cannot refute the admission by the State that the Districts would be better represented if they were allowed to represent themselves. If a party does not receive the best representation that is available it is inadequately represented. The majority seek refuge in a claim that the parties have the same present objective in the lawsuit but overlook the State’s admission that there is a difference in scope between the two parties.
Since the Districts seek to protect different interests from those of the State, I would accede to the request of both the State and the Districts and permit the Districts to intervene. It is really very unusual to deny such a request when the interested parties are in agreement and they have different interests. Therefore I respectfully dissent.

. Fed.R.Civ.P. 24(a) provides:
Upon timely application anyone shall be permitted to intervene in an action: (L) when a statute of the United States confers an unconditional right to intervene; or (2) when *159the applicant claims an interest relating to the property or transaction which is the subject of the action and he is so situated that the disposition of the action may as a practical matter impair or impede his ability to protect that interest, unless the applicant’s interest is adequately represented by existing parties.